Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 02/12/2021. In virtue of this communication, claims 1-16 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
Drawings submitted on 02/12/2021 accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 7400304), hereinafter Lewis.

Regarding claim 1,
Lewis discloses a lens array (an array of Luneburg lenses 40, Fig 4a) comprising
a first lens element (a lens element LE401, Fig 4a) comprising a first lens (a lens 401, Fig 4a) and a first feed element (a feed 421, Fig 4a);
a second lens element (a lens element LE402, Fig 4a) juxtaposed with the first lens element and comprising a second lens (a lens 402, Fig 4a) and a second feed element (a feed 422, Fig 4a);
a third lens element (a lens element LE403, Fig 4a) comprising a third lens (a lens 403, Fig 4a) and a third feed element (a feed 423, Fig 4a), wherein the third lens element is arranged along the first plane;
Lewis does not explicitly teach the first lens element is arranged on a first plane parallel to a ground, and the second lens element is arranged on a second plane parallel to the first plane, and wherein the second plane is offset perpendicularly from the first plane by a first distance.
	However, Lewis teaches an antenna arrangement in which a half-Luneburg or hemispherical Luneburg lens 20 is supported on a conducting ground plane 21 (Fig 2). This teaching is result effect in order to simulate the use of a full spherical lens.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first lens element being arranged on a first plane (an x-y plane-1, Fig 2) parallel to a ground (a ground plane 21, Fig 2), and a second lens element being arranged on a second plane (an x-y plane-2, Fig 2) parallel to the first plane, and wherein the second plane is offset perpendicularly from the first plane by a first distance (a distance D1-2, Fig 2) in Lewis, in order to provide a low-profile multiple beam antenna operable to provide at least hemispherical coverage.

[AltContent: textbox (y)][AltContent: textbox (x)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (423)][AltContent: arrow][AltContent: textbox (422)][AltContent: arrow][AltContent: textbox (421)][AltContent: arrow][AltContent: textbox (403)][AltContent: arrow][AltContent: textbox (402)][AltContent: arrow][AltContent: textbox (401)][AltContent: arrow][AltContent: arrow][AltContent: textbox (LE403)][AltContent: textbox (LE402)][AltContent: arrow][AltContent: textbox (LE401)][AltContent: textbox (Lewis (US 7400304))][AltContent: textbox (Lewis (US 7400304))]
    PNG
    media_image1.png
    708
    614
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: arrow][AltContent: textbox (D1-2)][AltContent: arrow][AltContent: textbox (x-y plane-2)][AltContent: arrow][AltContent: textbox (x-y plane-1)][AltContent: connector][AltContent: connector][AltContent: textbox (Lewis (US 7400304))]
    PNG
    media_image2.png
    372
    589
    media_image2.png
    Greyscale


Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Non Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10923828.

US Application 17175421
Claim 1, A lens array comprising
a first lens element comprising a first lens and a first feed element, wherein the first lens element is arranged on a first plane parallel to a ground;
a second lens element juxtaposed with the first lens element and comprising a second lens and a second feed element;
wherein the second lens element is arranged on a second plane parallel to the first plane, and wherein the second plane is offset perpendicularly from the first plane by a first distance, and


a third lens element comprising a third lens and a third feed element, wherein the third lens element is arranged along the first plane.
Claim 2, The lens array of claim 1, 

wherein the distance between the first plane and the second plane is sufficiently large that electromagnetic radiation directed to or emitted from the first feed element does not impinge upon the second lens element.
Claim 3, The lens array of claim 2, wherein the distance is at least equal to 50% of a height of the first lens from the first plane.

Claim 4, The lens array of claim 2, wherein the distance is at most equal to 100% of a height of the first lens from the first plane.

Claim 5, The lens array of claim 2, wherein the first lens element and the second lens element are aligned on a third plane that is perpendicular to both the first and second planes.



Claim 6, The lens array of claim 1, wherein the third lens element is offset from the first lens element by at least a second distance, and wherein at least a portion of the second lens element is disposed between the third lens element and the first lens element. 

Claim 7, The lens array of claim 5, wherein radiation directed to or emitted from the second feed element does not impinge upon the first lens or impinge upon the third lens.

Claim 8, The lens array of claim 5, wherein the space between the first lens element and the third lens element is sufficiently large such that radiation directed to or emitted from the first feed element does not impinge upon the third lens.

Claim 9, The lens array of claim 5, wherein the first, second, and third lens element are aligned on a third plane that is perpendicular to both the first and second planes.

Claim 10, The lens array of claim 1, wherein each of the first lens and the second lens comprises a Luneburg lens.

Claim 11, The lens array of claim 1, wherein the first lens element and the second lens element are configured to transmit and receive signals in microwave or radio frequencies.

US Patent 10923828
Claim 1, A lens array comprising
a first lens element comprising a first lens and a first feed element, wherein the first lens element is arranged on a first plane parallel to a ground; and
a second lens element juxtaposed with the first lens element and comprising a second lens and a second feed element, wherein the second lens element is arranged on a second plane parallel to the ground and to the first plane, wherein the second plane is offset perpendicularly from the first plane by a distance;
Claim 4, A lens array of claim 1 comprising
a third lens element comprising a third lens and a third feed element, wherein the third lens element is arranged on the first plane.
Claim 1, A lens array comprising
wherein the distance between the first plane and the second plane is sufficiently large that electromagnetic radiation directed to or emitted from the first feed element does not impinge upon the second lens element.
Claim 2, The lens array of claim 1, wherein the distance is at least equal to 50% of a height of the first lens from the first plane.
Claim 3, The lens array of claim 1, wherein the distance is at most equal to 100% of a height of the first lens from the first plane.

Claim 1, A lens array comprising
wherein the first lens element and the second lens element are aligned on a third plane that is perpendicular to both the first and second planes.

Claim 4, The lens array of claim 1, wherein the third lens element is arranged on the first plane with a space between the first lens element and the third lens element, wherein at least a portion of the second lens element is disposed within the space.
 
Claim 5, The lens array of claim 4, wherein radiation directed to or emitted from the second feed element does not impinge upon the first lens or impinge upon the third lens.

Claim 6, The lens array of claim 4, wherein the space between the first lens element and the third lens element is sufficiently large such that radiation directed to or emitted from the first feed element does not impinge upon the third lens.

Claim 7, The lens array of claim 4, wherein the first, second, and third lens element are aligned on the third plane that is perpendicular to both the first and second planes.

Claim 8, The lens array of claim 1, wherein each of the first lens and the second lens comprises a Luneburg lens.

Claim 9, The lens array of claim 1, wherein the first lens element and the second lens element are configured to transmit and receive signals in microwave or radio frequencies.





Double Patenting
35 U.S.C. 101, Statutory Basis for Double Patenting.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Rejection, 35 U.S.C. 101, Double Patenting
Claims 12-16 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-14 of prior U.S. Patent No. 10923828. This is a statutory double patenting rejection.

US Application 17175421
Claim 12, A lens array comprising:
a plurality of basic array units, 
wherein each basic array unit comprises a first lens element comprising a first lens and first feed element, a second lens element comprising a second lens and a second feed element, and a third lens element comprising a third lens and a third feed element,
wherein the first lens element and the third lens element are arranged on a first plane with a space between the first lens element and the third lens element,

wherein at least a portion of the second lens element is disposed within the space, and

wherein the plurality of basic array units are arranged along one of an axis that is at least one of parallel of and perpendicular to the first plane to form a high order array.

Claim 13, The lens array of claim 12, wherein the second lens element is arranged on a second plane that is parallel to and perpendicularly offset from the first plane.

Claim 14, The lens array of claim 12, wherein the space between the first lens element and the third lens element and the offset between the second plane and the third plane are sufficiently large so that radiation directed to or emitted from adjacent lens elements of the high order array do not impinge upon one another.

Claim 15, The lens array of claim 12, wherein the lenses of the plurality of lens elements each comprises a Luneburg lens.

Claim 16, The lens array of claim 12, wherein the plurality of lens elements in the high order array are configured to transmit and receive signals in microwave or radio frequencies.

US Patent 10923828
Claim 10, A lens array comprising:
a plurality of basic array units,wherein each basic array unit comprises a first lens element comprising a first lens and first feed element, a second lens element comprising a second lens and a second feed element, and a third lens element comprising a third lens and a third feed element,
wherein the first lens element and the third lens element are arranged on a first plane with a space between the first lens element and the third lens element,
wherein at least a portion of the second lens element is disposed within the space, and
wherein the plurality of basic array units are arranged along one of an axis that is at least one of parallel of and perpendicular to the first plane to form a high order array.
Claim 11, The lens array of claim 10, wherein the second lens element is arranged on a second plane that is parallel to and perpendicularly offset from the first plane.
Claim 12, The lens array of claim 10, wherein the space between the first lens element and the third lens element and the offset between the second plane and the third plane are sufficiently large so that radiation directed to or emitted from adjacent lens elements of the high order array do not impinge upon one another.

Claim 13, The lens array of claim 10, wherein the lenses of the plurality of lens elements each comprises a Luneburg lens.

Claim 14, The lens array of claim 10, wherein the plurality of lens elements in the high order array are configured to transmit and receive signals in microwave or radio frequencies.




Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845